              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                            1:18 CR 94

UNITED STATES OF AMERICA          )
                                  )
v.                                )                             ORDER
                                  )
CHRISTOPHER PATRICK TANFIELD, )
                                  )
                 Defendant.       )
_________________________________ )

      This matter is before the Court on the Motion for Leave to File Under

Seal Defendant’s Psychological Evaluation (“Motion to Seal”) (Doc. 38).

      On October 3, 2019, Defendant filed a memorandum (Doc. 37) in

anticipation of his sentencing, which had been scheduled for October 8, 2019.

The sentencing memorandum referenced a Sex Offender Specific Evaluation

(“Evaluation”).

      On October 4, 2019, Defendant filed the Motion to Seal, in which

Defendant requests leave to file the Evaluation under seal.

      On October 7, 2019, Defendant filed a copy, under seal, of his Evaluation,

which was prepared by Shaaron Boyles MSW, LCSW. (Doc. 39).1

      Defendant’s sentencing hearing was conducted on October 8, 2019 by the

Honorable Max O. Cogburn, Jr., United States District Judge.



1 A party may file under seal an unredacted version of the material sought to be
sealed for review by the Court. LCrR 49.1.1; LCvR 6.1(d).
      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000). This standard is also referenced by the Local

Rules of this District.

      Here, the Court has considered the Motion to Seal, the public’s interest

in access to Defendant’s information, and alternatives to sealing. The public

has been provided with adequate notice and an opportunity to object to

Defendant's Motion to Seal, as the motion has been accessible to the public

through the Court's electronic case filing system.

      Further, it is noted that Defendant does not request that his sentencing

memorandum be sealed but rather seeks only the sealing of his Evaluation,

that the Evaluation contains highly personal information disclosed in

connection with Ms. Boyles examination of Defendant including references to

Defendant’s family members and third parties, that Defendant’s sentencing

hearing was open to the public, and that the Government does not oppose the

request for sealing.




                                       2
      Accordingly, the Motion for Leave to File Under Seal Defendant’s

Psychological Evaluation (Doc. 38) is GRANTED and Defendant’s Evaluation

(Doc. 39) shall be sealed and remain sealed, absent further order of the Court.


                                     Signed: October 15, 2019




                                       3
